Citation Nr: 0826432	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-37 764	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1946 to October 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that rating decision, the RO 
determined that its prior decision that denied service 
connection for the cause of the veteran's death was final and 
that new and material evidence had not been received to 
reopen the claim.  The appellant's disagreement with the 
June 2006 rating decision led to this appeal.  


FINDINGS OF FACT

1.  In its December 1994 and October 1995 rating decisions, 
the RO denied entitlement to service connection for the cause 
of the veteran's death on the basis that there was no 
indication that the veteran's service-connected retinitis 
pigmentosa with bilateral cataracts contributed his death or 
that the veteran's fatal uremia, GN (glomerulonephritis) was 
related to service or that nephritis was evident during the 
initial post-service year.  

2.  In November 1995, the appellant filed a notice of 
disagreement with the denial of service connection for the 
cause of the veteran's death, but later withdrew her appeal.  

3.  The December 1994 and October 1995 RO decisions that 
denied entitlement to service connection for the cause of the 
veteran's death were adequately supported by the facts then 
of record.  

4.  Although evidence added to the file was not of record at 
the time of the October 1995 rating decision, the added 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The December 1994 and October 1995 RO decisions that 
denied service connection for the cause of the veteran's 
death were not clearly and unmistakably erroneous, and the 
decisions became final after the appellant withdrew her 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.1103 (2007).  

2.  Evidence added to the record since the December 1994 and 
October 1995 RO decisions that denied entitlement to service 
connection for the cause of the veteran's death is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 Fed. 
Reg. 23353 (Apr. 30, 2008).  These notice requirements apply 
to all five elements of a service connection claim: veteran 
status; existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of any award of benefits.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In the context of a claim for service connection for the 
cause of the veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate the cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the cause 
of death claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

In this case, in a letter dated in March 2006, the RO 
notified the appellant that in November 1995 it had notified 
her of the previous denial of entitlement to service 
connection for the cause of the veteran's death and that new 
and material evidence was needed to reopen her claim.  The RO 
explained to the appellant that her claim was previously 
denied because the evidence was not sufficient to establish a 
causal relationship to any death-causing condition and the 
veteran's active duty service and that evidence she now 
submitted must relate to this fact.  The RO notified the 
appellant to support her claim the evidence must show that 
the veteran died while on active duty or the veteran died 
from a service-connected injury or disease.  The RO further 
explained that to qualify as new, the evidence must be in 
existence and be submitted to VA for the first time and that 
to be considered material, the additional existing evidence 
must pertain to the reason the claim was previously denied.  
The RO further explained that the evidence cannot simply be 
repetitive or cumulative of the evidence the RO had when it 
previously decided her claim and that new and material 
evidence must raise a reasonable possibility of 
substantiating her claim.  

In its March 2006 letter, the RO stated that although VA 
would make reasonable efforts to help her obtain currently 
existing evidence, it could not obtain a medical opinion 
until her claim was successfully reopened.  The RO further 
explained that VA is responsible for obtaining relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get relevant records not 
held by any Federal agency and this could include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  The RO told the 
appellant that she must provide enough information about the 
evidence so that it could request it.  The RO emphasized to 
the appellant that it was her responsibility to make sure VA 
received all of the requested records no in the possession of 
a Federal department or agency.  

In view of the foregoing, the Board finds the appellant 
received notice of the basis of the prior denial of 
entitlement to service connection for the cause of the 
veteran's death, the evidence needed to substantiate the 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the March 2006 letter did not 
include an explicit explanation of how to substantiate a 
cause of death claim for both service-connected and 
nonservice connected conditions and that it did not state 
explicitly that at the time of the veteran's death service 
connection was in effect for retinitis pigmentosa with 
cataracts.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once such a 
notice error is identified, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  To do this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the veteran's service- 
connected conditions, and, in any event, the appellant argues 
that the fatal conditions listed on the veteran's death 
certificate were incurred in service and it is now her 
argument that the previous denial of her claim for service 
connection for the cause of the veteran's death was not final 
because of clear and unmistakable error in the prior RO 
decision that denied her claim.  It is the judgment of the 
Board that the appellant has demonstrated actual knowledge 
and finds that proceeding with the appeal is not prejudicial 
to the appellant.  

With respect to the Dingess requirements, the RO did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date until December 2007.  
Although the appellant did not have an opportunity to respond 
to this notice prior to certification of her appeal to the 
Board, the Board finds no prejudice to her in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, only the matter of effective date would be 
pertinent to the appeal regarding reopening the previously 
denied claim for service connection for the cause of the 
veteran's death.  As the Board concludes that the prior 
denial of the claim was final and may not be reopened, any 
question as to effective date is rendered moot.  

The Board also finds that VA has complied with the VA's duty 
to assist.  The veteran's service medical records are in the 
file, and the appellant has been provided an opportunity for 
a hearing, which she declined.  The appellant has submitted 
private medical records, and she has not indicated that she 
has or knows of any additional evidence that may substantiate 
her claim.  Because new and material evidence has not been 
presented to reopen the claim for service connection for the 
cause of the veteran's death, VA has no duty to obtain a 
medical opinion in conjunction with the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the appellant, and thus, 
no additional assistance or notification is required.  The 
appellant has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Review of the record 
shows that in a rating decision dated in December 1994, the 
RO denied entitlement to service connection for the cause of 
the veteran's death; the RO notified the appellant of that 
decision in late February 1995, and she submitted additional 
evidence.  The RO again denied the claim in a rating decision 
in October 1995, and the appellant filed a notice of 
disagreement in November 1995.  After the RO issued a 
statement of the case, the appellant, in early February 1996, 
withdrew her appeal as to her claim of entitlement to service 
connection for the cause of the veteran's death.  

Evidence of record at the time of the December 1994 and 
October 1995 rating decisions included the veteran's service 
medical records, which show he was treated for vision 
problems in service and was diagnosed as having retinitis 
pigmentosa.  The service medical records do not include any 
finding or diagnosis of hypertension.  Other evidence of 
record included affidavits from fellow servicemen concerning 
the veteran's vision problems during and after service and 
post-service medical certificates from private physicians 
concerning evaluation and treatment of retinitis pigmentosa 
and cataracts.  The record included the report of a 
November 1992 VA visual examination and the report of a 
November 1992 VA examination pertaining to regular aid and 
attendance/housebound status.  Also of record was the 
Certificate of Death for the veteran.  It states the veteran 
died in February 1993.  The certificate lists uremia as the 
immediate cause of death and GN (glomerulonephritis) as the 
underlying cause of death.  Evidence of record also included 
a June 1993 regional court decision declaring the marriage of 
the veteran to the appellant was valid.  

At the time of the veteran's death service connection was in 
effect for retinitis pigmentosa rated as noncompensably 
disabling from March 1988 and bilateral cataracts rated as 
100 percent disabling from March 1988.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases such as nephritis and 
cardiovascular-renal disease, including hypertension, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In the December 1994 and October 1995 rating decisions, the 
RO denied service connection for the cause of the veteran's 
death on the basis that the evidence failed to show that the 
death-causing uremia and GN (glomerulonephritis) were related 
to the veteran's military service, nor was there evidence of 
nephritis during the initial post-service year.  The RO found 
that neither the veteran's service-connected retinitis 
pigmentosa nor his service-connected cataracts were shown to 
have contributed to the production of death.  

As noted above, the appellant filed a notice of disagreement 
with the denial of the cause of death claim, and the RO 
issued a statement of the case in January 1996.  On a VA Form 
9, Appeal to Board of Veterans' Appeals, received in 
February 1996, the appellant stated she was withdrawing her 
appeal regarding entitlement to service connection for the 
veteran's cause of death.  She did not thereafter file a new 
notice of disagreement with that issue within a year from the 
early February 1995 notice pertaining to the December 1994 
denial of the claim or within a year from the November 1995 
RO notice of the October 1995 rating decision, and the 
December 1994 and October 1995 denials of the claim of 
entitlement to service connection for the cause of the 
veteran's death are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.204, 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. §§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  A 
final RO decision will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
appellant in effect argues that the December 1994 and 
October 1995 rating decisions were not final because she says 
they contained clear and unmistakable error in denying 
service connection for the cause of the veteran's death.  

As noted, 38 C.F.R. § 105(a) states that previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  The Court has propounded a 
three-pronged test for determining when there has been clear 
and unmistakable error committed in a prior decision.  This 
test is as follows: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated clear and unmistakable error is a very 
specific and rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error . . . .  If a claimant-appellant 
wishes to reasonably raise clear and unmistakable error there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger.  Fugo v. Brown, 6 Vet. App. at 43-44.  

As a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the clear and 
unmistakable error claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of clear and 
unmistakable error due to pleading deficiency and denial of 
clear and unmistakable error on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 
at 44.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  

The appellant argues that the RO's statement in the 
December 1994 and October 1995 rating decisions that the 
evidence of record failed to show that veteran's fatal uremia 
and glomerulonephritis were incurred in service and were 
service-connected conditions was clear and unmistakable 
error, which she says is "because the veteran incurred this 
death-causing disorder in active service with the PS, AUS and 
was honorably discharged therefrom for physical disability 
and begun [sic] receiving his service connected compensable 
disabilities immediately after discharged thereform to the 
time of his death in 1993 while in receipt of a 100% percent 
VA disability benefits due to these service connected 
conditions of 'uremia' and 'glomerulonephritis' as causing 
his death."  

The Board interprets the appellant's statement as asserting 
that the December 1994 and October 1995 RO decisions were 
erroneous because they found that the veteran's fatal uremia 
and glomerulonephritis were not incurred in service and that 
had the RO so found, the result would have been manifestly 
different, that is, service connection would have been 
granted for the cause of the veteran's death.  The Board has 
carefully reviewed the entire record, including the veteran's 
service medical records and all post-service evidence that 
was in the claims file at the time of the December 1994 and 
October 1995 decisions and finds no evidence whatever that in 
any way indicates that uremia or glomerulonephritis, listed 
on the veteran's death certificate as the causes of death, 
began in service or that nephritis was manifest to a degree 
of 10 percent within a year after the veteran's separation 
from service.  The Board acknowledges the veteran was 
discharged from service for physical disability as the record 
shows he was discharged from service in October 1947 on a 
Certificate of Disability because of retinitis pigmentosa and 
retinal pigmentary degeneration.  The record further shows 
service connection was granted for retinitis pigmentosa and 
cataracts effective in March 1988 and that a 100 percent 
rating for cataracts was in effect from March 1988 to the 
veteran's death in 1993.  The record does not show, nor does 
the appellant contend, that the service-connected retinitis 
pigmentosa or cataracts played any role in the veteran's 
death.  

To the extent that the appellant is stating that the veteran 
was in receipt of a compensation based on 100 rating at the 
time of his death, she is correct, but there is, as stated 
above, no evidence whatever that the uremia and 
glomerulonephritis that caused his death were service-
connected disabilities.  The appellant has argued that the 
death certificate "that established the death-causing 
conditions of the veteran in 'uremia' and 
'glomerulonephritis' having been submitted as evidence, will 
provide all the answers very necessary to support the 
reasonable basis for correcting the 'clear and unmistakable 
error' decisions so far made against my claim in favor of a 
more favorable decision, warranting the grant of service 
connection for cause of death of veteran."  As outlined 
above, the death certificate was of record at the time of the 
December 1994 and October 1995 decisions, but the Board must 
reiterate that although the death certificate shows that the 
immediate cause of death was uremia and the underlying cause 
of death was glomerulonephritis, neither alone nor in 
conjunction with any other evidence of record at the time of 
the December 1994 and October 1995 decisions did the death 
certificate indicate any relationship between the veteran's 
uremia and glomerulonephritis and his military service.  

In view of the foregoing, the Board finds that the 
December 1994 and October 1995 RO decisions that denied 
entitlement to service connection for the cause of the 
veteran's death were adequately supported by the facts then 
of record and concludes they were not clearly and 
unmistakably erroneous.  

The remaining question is whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  As 
has been discussed above, the appellant withdrew her appeal 
of the denial of entitlement to service connection for the 
cause of the veteran's death in its December 1994 and 
October 1995 rating decisions, and those decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.304, 
20.1100.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim if new and material evidence is 
presented or secured with respect to that claim.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, as detailed above, the RO in its December 1994 
and October 1995 rating decisions denied service connection 
for the cause of the veteran's death on the basis that there 
was no indication that the veteran's service-connected 
retinitis pigmentosa with bilateral cataracts contributed his 
death or that the veteran's fatal uremia, GN 
(glomerulonephritis) was related to service or that nephritis 
was evident during the initial post-service year.  Thus, in 
order for the claim to be reopened, the appellant must submit 
evidence showing that the veteran's service-connected 
retinitis pigmentosa with bilateral cataracts contributed to 
his death, that his uremia or glomerulonephritis was related 
to service, that his nephritis was evident in the first post-
service year, or that his cause of death was otherwise 
related to service.  

Evidence received after the December 1994 rating decision 
includes a February 1995 certification that the marriage of 
the appellant to the veteran appears in a municipal civil 
register of marriages.  Also received was a March 1995 joint 
affidavit of two men who state they were in service with the 
veteran and further state the veteran's eyes were injured in 
service and that he had vision problems during and after 
service.  Subsequent to the October 1995 rating decision, the 
appellant submitted a February 1999 affidavit from a private 
physician who stated he saw the veteran in May 1974 and found 
he was suffering from cataracts.  The physician stated he was 
told by a service comrade of the veteran that the veteran was 
discharged from service because of eye and vision problems.  
The appellant also submitted an affidavit from a service 
comrade of the veteran who stated the veteran had a welding 
accident involving his eyes in service, that the veteran was 
discharged from service with disability due to his eyes, and 
had vision problems, including cataracts, after service.  

The remaining evidence received since the December 1994 and 
October 1995 rating decisions consists of medical records 
from Pangasinan Medical Center dated in January 1993.  In her 
forwarding letter, dated in February 2006 and received in 
March 2006, the appellant stated these are "records of my 
late husband immediately preceding his death, due to 
hypertensive cardiovascular disease."  The submitted medical 
records show the veteran was hospitalized in early 
January 1993 and was admitted with a diagnosis of 
hypertensive disease.  In the history, it was noted the chief 
complaint was edema of the lower extremities and that the 
history was that the condition started three months prior to 
admission with edema of the lower extremities associated with 
chest pain and easy fatigability.  The records show the 
veteran underwent cysto-ureteroscopy during hospitalization.  

The marriage certification, affidavits of fellow serviceman, 
and the medical evidence concerning the veteran's eye 
problems are cumulative of evidence previously of record, and 
thus are not new.  The medical records pertaining to the 
veteran's hospitalization in early January 1993 are new, but 
they are not material in that they in no way link any post-
service disability, including the veteran's fatal uremia, 
glomerulonephritis, or any cardiovascular-renal disease, 
including hypertension, to service or any incident of 
service.  Thus, no evidence has been presented concerning the 
basis for the prior denials that raises a reasonable 
possibility of substantiating the cause of death claim, and 
the Board therefore concludes that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


